 



EXHIBIT 10.2
VeriChip Corporation
Memorandum

          To:  
Daniel A. Gunther
  March 2, 2007    
 
    From:  
Scott Silverman
       
 
    Re:  
2007 Senior Management Incentive Compensation Plan
   

In addition to your base salary, we are pleased to offer you the following
incentive compensation for the fiscal year ended December 31, 2007. This Plan
was approved by the Compensation Committee of the Board of Directors of VeriChip
Corporation, a Delaware corporation (the “Company”), on the date hereof.
Your target incentive compensation is C$500,000 and is based upon the
achievement of specific revenue and EBITDA objectives. EBITDA is defined as the
consolidated Earnings before Interest, Taxes, Depreciation and Amortization of
VeriChip Corporation, a Canadian corporation (“VeriChip (Canada)”), and VeriChip
Holdings, Inc., a Canadian corporation (“VeriChip Holdings”), prior to any
expense accrual associated with a management fee payable to VeriChip
Corporation, the Delaware corporation. These targets and the related incentive
compensation are divided into the following three components:

  •   Quarterly for achieving revenues objectives — C$200,000     •   Annual for
achieving revenues and EBITDA objectives — C$200,000     •   Annual for
exceeding revenues and EBITDA objectives — C$100,000

Quarterly Incentive Compensation for Achieving Revenue Objectives
Your quarterly incentive compensation is calculated based upon the achievement
of year-to-date revenue from VeriChip (Canada) and VeriChip Holdings relative to
the budgeted revenues of US$32,004,000. Your quarterly incentive compensation
will be calculated at the end of each fiscal quarter; is earned in the quarter
to which it relates; and shall be paid within 45 calendar days of the end of
each quarter.
The following is the formula for your quarterly incentive compensation
calculation:
(Year-to-Date Revenue to the end of the Fiscal Quarter) / (Annual Revenue Budget
of US$32,004,000) * (Target Quarterly Incentive Compensation of C$200,000) =
Actual Quarterly Incentive Compensation
If year-to-date revenue to the end of any fiscal quarter does not exceed the
following minimum year-to-date revenue thresholds at the end of each quarter no
additional incentive compensation shall be paid with respect to such quarter.

  •   As of March 31, 2007 — US$7,019,000 (100% of US$7,019,000)

 



--------------------------------------------------------------------------------



 



  •   As of June 30, 2007 — US$14,202,500 (95% of US$14,950,000)     •   As of
September 30, 2007 — US$21,761,650 (95% of US$22,907,000)     •   As of
December 31, 2007 — US$30,403,800 (95% of US$32,004,000)

Payments of quarterly incentive compensation in the 2nd, 3rd and 4th quarters
will be reduced by the actual amount paid in respect of previous quarters. The
maximum amount that you can earn during 2007 from this quarterly incentive
compensation is C$200,000.
The determination of whether incentive compensation with respect to a quarter
has been earned shall be based on the Company’s financial statements with
respect to such quarter (or year to date period) as filed with the United States
Securities and Exchange Commission (the “Commission”) and, to the extent earned
as provided above, will be paid as soon as practicable, but in no event later
than 5 business days, after such financial statements have been so filed with
the Commission. You will be entitled to incentive compensation with respect to a
quarter only if you remain employed by VeriChip (Canada) and VeriChip Holdings
as of the last day of such quarter.
Annual Incentive Compensation for Achieving Revenue and EBITDA Objectives
This component of your annual incentive compensation of C$200,000 is based upon
the achievement of (i) the annual budgeted revenues from Canadian operations of
US$32,004,000 and (ii) a minimum EBITDA from Canadian operations of
US$4,800,000. If both of these objectives are not achieved, no annual incentive
compensation shall be paid with respect to this component.
The determination of whether this annual incentive compensation component has
been earned shall be based on the Company’s audited financial statements for the
year ending December 31, 2007 as filed with the Commission and, to the extent
earned as provided above, will be paid as soon as practicable, but in no event
later than 5 business days, after such financial statements have been so filed
with the Commission. You will be entitled to this annual incentive compensation
component only if you remain employed by VeriChip (Canada) and VeriChip Holdings
as of the last day of December 31, 2007. The maximum amount that you can earn
during 2007 from this component of the annual incentive compensation is
C$200,000.
Annual Incentive Compensation for Exceeding Revenue and EBITDA Objectives
This component of your annual incentive compensation of C$100,000 is based upon
exceeding both the annual budgeted revenues and budgeted EBITDA from Canadian
operations by 5%. Accordingly, this component of your annual incentive
compensation is based upon the achievement of (i) annual revenues from Canadian
operations of US$33,604,200 (US$32,004,000 * 1.05) and (ii) a minimum EBITDA
from Canadian operations of US$5,040,000 (US$4,800,000 * 1.05). If both of these
objectives are not achieved, no annual incentive compensation shall be paid with
respect to this component.
The determination of whether this annual incentive compensation component has
been

2



--------------------------------------------------------------------------------



 



earned shall be based on the Company’s audited financial statements for the year
ending December 31, 2007 as filed with the Commission and, to the extent earned
as provided above, will be paid as soon as practicable, but in no event later
than 5 business days, after such financial statements have been so filed with
the Commission. You will be entitled to this annual incentive compensation
component only if you remain employed by VeriChip (Canada) and VeriChip Holdings
as of the last day of December 31, 2007. The maximum amount that you can earn
during 2007 from this component of the annual incentive compensation is
C$100,000.
Sincerely,
/s/ Scott R. Silverman
Scott R. Silverman
Chief Executive Officer
Accepted and agreed to as of the date first above written
/s/ Daniel A. Gunther                              
Daniel A. Gunther

3